Title: From George Washington to Major General Philip Schuyler, 15 March 1777
From: Washington, George
To: Schuyler, Philip

 

Dear Sir,
Morris Town March 15. 1777.

Since Writing the Letter herewith, I received a Copy of a Letter from General Howe, transmitted me by General McDougall, in which he very modestly makes a Proposition for Major Edmisstons being permitted to go to Canada.
Your own Reflections will immediately convince You of the Impropriety of Complying with It, and confirm what I before suggested, that the whole has been a Contrivance for conveying Intelligence; and the Scheme of going to Canada is evidently to be the Bearer of some Instructions to General Carleton. I must therefore desire that a positive Denial may be given to the Proposal. I am Sir Your most Humble servt

Go: Washington

